 Case 6:19-cv-00026-JDK Document 17 Filed 10/21/19 Page 1 of 2 PageID #: 65




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION


JENNIFER BAHCIVAN,
                                                  Case No.: 6:19-cv-00026-JDK
               Plaintiffs,

       v.                                         JOINT MOTION FOR AND STIPULATION
                                                  OF DISMISSAL WITH PREJUDICE

CAPITAL ONE BANK (USA), N.A.

               Defendant.



   JOINT MOTION FOR AND STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Jennifer Bahcivan (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby move for and

stipulate to the dismissal of all Plaintiff’s claims in this action against Defendant with prejudice

and with each party to bear its own costs and fees.


JOINTLY SUBMITTED.


 /s/Geoffrey Culberton (with Permission)           By: /s/ Adam T. Hill
 Geoffrey Culberton                                Adam T. Hill
 PATTON, TIDWELL & CULBERTON, LLP                  The Law Offices of Jeffrey Lohman, P.C.
 2800 Texas Blvd.                                  4740 Green River Road, Suite 310,
 Texarkana, TX 75503                               Corona, CA 92880
 Tel: (903) 792-5859                               Tel: (657) 236-3525
 Fax: (903) 792-8233                               E: AdamH@jlohman.com
 Email: gpc@texarkanalaw.com                       COUNSEL FOR PLAINTIFF
 COUNSEL FOR DEFENDANT




                                                -1-

                             JOINT STIPULATION OF DISMISSAL
      Case 6:19-cv-00026-JDK Document 17 Filed 10/21/19 Page 2 of 2 PageID #: 66




                                    CERTIFICATE OF SERVICE


           I certify that on October 21, 2019, I filed the foregoing Joint Stipulation of Dismissal

    WITH PREJUDICE using the Court’s CM/ECF system, which will provide notice to the

    following:


Geoffrey Culberton
PATTON, TIDWELL &
CULBERTON, LLP
2800 Texas Blvd.
Texarkana, TX 75503
Tel: (903) 792-5859
Fax: (903) 792-8233
Email: gpc@texarkanalaw.com
COUNSEL FOR DEFENDANT



                                                         By: /s/ Adam T. Hill
                                                         Adam T. Hill
                                                         The Law Offices of Jeffrey Lohman, P.C.
                                                         4740 Green River Road, Suite 310,
                                                         Corona, CA 92880
                                                         Tel: (657) 236-3525
                                                         E: AdamH@jlohman.com
                                                         COUNSEL FOR PLAINTIFF




                                                   -2-

                                JOINT STIPULATION OF DISMISSAL
